Exhibit 10.40

This Separation and General Release Agreement must be executed and delivered to
Employer (Attn: Cathy Hall, Human Resources Manager) not later than February 27,
2015.

SEPARATION AND GENERAL RELEASE AGREEMENT

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Separation Agreement”) is
dated February 6, 2015 and entered into between R. Don Elsey, with an address at
2424 Pebblebrook Court, Davidsonville, Maryland 21035 (the “Employee”), and
REGADO BIOSCIENCES, INC., having its principal executive office at 106 Allen
Road, Basking Ridge, New Jersey 07920 (the “Employer”). The Employer, together
with its past, present and future direct and indirect parent organizations,
subsidiaries, affiliated entities, related companies and divisions and each of
their respective past, present and future officers, directors, employees,
shareholders, trustees, members, partners, attorneys and agents (in each case,
individually and in their official capacities), and each of their respective
employee benefit plans (and such plans’ fiduciaries, agents, administrators and
insurers, in their individual and official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing,
is collectively referred to in this Separation Agreement as the “Released
Parties”.

1. Separation of Employment. The Employer accepts Employee’s resignation without
“Good Reason” as defined in the Employment Agreement between Employer and
Employee dated April 25, 2014 (the “Employment Agreement”), and Employee
acknowledges and understands that Employee’s last day of employment with
Employer was February 6, 2015 (the “Separation Date”). Employee acknowledges and
agrees that Employee has received all compensation and benefits to which
Employee is entitled as a result of Employee’s employment. By way of example,
Employee acknowledges and agrees that he has not earned and is not owed any
bonus, incentive compensation, commissions, equity, severance benefits or any
other compensation or benefits under the terms of the Employment Agreement.
Employee understands that Employee is entitled to nothing further from the
Released Parties, including reinstatement by Employer.

2. Employee General Release of Released Parties. In consideration of the
consulting arrangement set forth in Section 5 below, Employee hereby
unconditionally and irrevocably releases, waives, discharges and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Employee may have against any of the Released Parties, arising on or prior to
the date of Employee’s execution and delivery of this Separation Agreement to
Employer. “Claims” means any and all actions, charges, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, expenses, commissions, fees, bonuses, stock
options, equity, vacation pay, sick pay, fees and costs, attorneys’ fees,
losses, penalties, damages, including damages for pain and suffering and
emotional harm, arising, directly or indirectly, out of any promise, agreement,
offer letter, contract, understanding, common law, tort, the laws, statutes,
and/or regulations of the states of New Jersey, North Carolina or any other
state and the United States, including, but not limited to, federal and state
wage and hour laws (to the extent waiveable), federal and state whistleblower
laws, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Lilly Ledbetter Fair Pay Act of 2009, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act
(excluding COBRA), the Vietnam Era Veterans Readjustment Assistance Act, the
Fair Credit Reporting Act, the Age Discrimination in Employment Act (“ADEA”),
the Older Workers’ Benefit Protection Act, the Occupational Safety and Health
Act, the Sarbanes-Oxley Act of 2002, the New Jersey Law Against Discrimination,
the New Jersey Family Leave Act, the New Jersey Civil Rights Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey Wage Payment Law, the
North Carolina Equal Employment Practices Act, the North Carolina Retaliatory
Employment Discrimination Act, and the North Carolina Persons With Disabilities
Protection Act, as each may be amended from time to time, whether arising
directly or indirectly from any act or omission, whether intentional or
unintentional. This releases all Claims including those of which Employee is not
aware and those not mentioned in this Separation Agreement. Employee
specifically releases any and all Claims arising out of Employee’s employment
with Employer and/or any of its respective affiliates or termination therefrom.
Employee expressly acknowledges and agrees that, by entering into this
Separation Agreement, Employee is releasing and waiving any and all rights or
Claims, including, without limitation, Claims that Employee may have arising
under ADEA, which have arisen on or before the date of Employee’s execution and
delivery of this Separation Agreement to Employer.



--------------------------------------------------------------------------------

3. Representations; Covenant Not to Sue. Employee hereby represents and warrants
that (A) Employee has not filed, caused or permitted to be filed any pending
proceeding (nor has Employee lodged a complaint with any governmental or
quasi-governmental authority) against any of the Released Parties, nor has
Employee agreed to do any of the foregoing, (B) Employee has not assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties that has been released in this Separation Agreement,
and (C) Employee has not directly or indirectly assisted any third party in
filing, causing or assisting to be filed, any Claim against any of the Released
Parties. Except as set forth in Section 15 below, Employee covenants and agrees
that Employee shall not encourage or solicit or voluntarily assist or
participate in any way in the filing, reporting or prosecution by Employee or
any third party of a proceeding or Claim against any of the Released Parties.

4. Final Pay and Continuation of Benefits. Employee has received full payment
for all salary earned by Employee through the last day of employment. Employee
has received, or will receive (not later than the next regular pay date
following the Separation Date), payment for any unused vacation days, remaining
salary, and all expenses properly submitted.

5. Consulting Relationship. As good consideration for Employee’s execution,
delivery and non-revocation of this Separation Agreement, and Employee’s
compliance with his obligations under this Separation Agreement, the Covenants
Agreement and any other agreement with Employer, Employer agrees to retain
Employee, and Employee agrees to make himself available to perform services, as
a consultant under the terms of the Consulting Agreement attached hereto as
Exhibit A. Employee must sign and return the Consulting Agreement no later than
the date that he returns this fully signed Agreement. Employee acknowledges that
he is not otherwise entitled to receive the consulting arrangement set forth in
this Section 5 and acknowledges that nothing in this Separation Agreement shall
be deemed to be an admission of liability on the part of any of the Released
Parties. Employee agrees that Employee will not seek anything further from any
of the Released Parties.

 

-2-



--------------------------------------------------------------------------------

6. Equity. Except as expressly provided in Appendix B of the Consulting
Agreement, under the terms of Employer’s 2013 Equity Compensation Plan (as
amended) (the “2013 Plan”) and Employee’s stock option grants, vesting of
Employee’s stock options will cease as of the Separation Date. Employee’s rights
to exercise his stock options as to any vested shares will be as set forth in
the 2013 Plan and as provided in the Consulting Agreement.

7. Who Is Bound. Employer and Employee are bound by this Separation Agreement.
Anyone who succeeds to Employee’s rights and responsibilities, such as the
executors of Employee’s estate, is bound and anyone who succeeds to Employer’s
rights and responsibilities, such as its successors and assigns, is also bound.

8. Cooperation After Termination. Employee agrees to cooperate fully with
Employer in all matters relating to the transition of his work and
responsibilities on behalf of Employer, including, but not limited to, any
present, prior or subsequent relationships and the orderly transfer of any such
work and institutional knowledge to such other persons as may be designated by
Employer. To the extent Employee provides such assistance after the Consulting
Agreement is terminated, Employee will not earn or receive additional
compensation or other consideration for such assistance.

9. Cooperation With Investigations/Litigation. Employee agrees to cooperate
fully with Employer in connection with its actual or contemplated defense,
prosecution or investigation of any claims or demands by or against third
parties, or other matters arising from events, acts, or failures to act that
occurred during the period of Employee’s employment by Employer. Such
cooperation includes, without limitation, making Employee available to Employer
upon reasonable notice, without subpoena, to provide complete, truthful and
accurate information in witness interviews, depositions, and trial testimony.
Employer will reimburse Employee for reasonable out-of-pocket expenses Employee
incurs in connection with any such cooperation (excluding forgone wages, salary,
or other compensation), and will make reasonable efforts to accommodate
Employee’s scheduling needs. In addition, Employee agrees to execute all
documents (if any) necessary to carry out the terms of this Separation
Agreement.

10. Non-Disparagement and Confidentiality. Employee agrees not to make any
defamatory or derogatory statements concerning any of the Released Parties.
Provided inquiries are directed to the Human Resources Department, Employer
shall disclose to prospective employers information limited to Employee’s dates
of employment and last position held by Employee. Employer will also provide
Employee a reference upon request. Employee confirms and agrees that Employee
shall not, directly or indirectly, disclose to any person or entity or use for
Employee’s own benefit, any confidential information concerning the business,
projects, finances or operations of Employer, its affiliates or subsidiaries or
any of its customers; provided, however, that Employee’s obligations under this
Section 10 shall not apply to information that is in the public domain through
no fault of Employee or the disclosure of which is required by law after
reasonable notice has been provided to Employer sufficient to enable Employer to
contest the disclosure. Confidential information shall include, without
limitation, all trade secrets, know-how, show-how, technical, operating,
financial, and other business information and materials, whether or not reduced
to writing or other medium and whether or not marked or labeled confidential,
proprietary or the like, including, but not limited to, information regarding
source codes, software programs, computer systems, logos, designs, formulae,
sales, marketing and pricing techniques, procedures, inventions, products,
improvements, methodology, processes, concepts, records, files, memoranda,
reports, plans, proposals, price lists, customer and supplier lists, and
customer and supplier information. Employee acknowledges and agrees that this
Separation Agreement and the terms hereof may be publicly disclosed by Employer
in various of its filings with the Securities and Exchange Commission in
accordance with its public reporting requirements. Until such time, if it were
to occur, Employee shall not reveal the terms of this Separation Agreement to
anyone, except to Employee’s immediate family, legal and financial advisors and
then only after securing the agreement of such individual to maintain the
confidentiality of this Separation Agreement, or in response to a subpoena or
other legal process, after reasonable notice has been provided to Employer
sufficient to enable Employer to contest the disclosure. Employee acknowledges
that Employee continues to be bound by the terms of the Proprietary Information,
Inventions and Non-Competition Agreement between Employer and Employee executed
by Employee on April 25, 2014 (the “Covenants Agreement”), a copy of which is
annexed hereto; provided that, as an additional severance benefit under this
Separation Agreement, Employer will not enforce, and hereby releases Employee
from, the non-competition obligations set forth in paragraphs 9(a) and 9(b) of
the Covenants Agreement. For purposes of clarity and not limitation, Employee
acknowledges that he continues to be bound by the terms of the Covenants
Agreement (except for paragraphs 9(a) and 9(b)) while he is performing services
under the Consulting Agreement and while he is cooperating with Employer or
otherwise providing services to Employer under Sections 8 and 9 of this
Separation Agreement.

 

-3-



--------------------------------------------------------------------------------

11. SEC Filings. Employee acknowledges that, as an officer of Employer during
the fiscal years ended December 31, 2014 (the “2014 Fiscal Year”) and
December 31, 2015 (the “2015 Fiscal Year”), Employee must file a Form 5 with the
Securities and Exchange Commission within 45 days after the end of such fiscal
year, unless Employee has previously reported all transactions and holdings
otherwise reportable on Form 5. After reviewing Employee’s records, Employee
hereby certifies to Employer that (i) Employee has timely made all required Form
3 and Form 4 filings for each of the 2014 Fiscal Year and the 2015 Fiscal Year
and (ii) Employee is not required to file a Form 5 for the 2014 Fiscal Year or
the 2015 Fiscal Year. Employee understands and acknowledges that Employer will
rely on this certification for purposes of preparing any necessary Form 5
filings and disclosing late or delinquent Form 3 or Form 4 filings in its Form
10-K to be filed with the Securities and Exchange Commission for each of the
2014 Fiscal Year and the 2015 Fiscal Year and in its annual proxy statements to
the stockholders of Employer.

12. Return of Property. Employee represents and warrants that Employee has
returned to Employer all property in Employee’s possession, custody or control
belonging to Employer, its affiliates or subsidiaries and/or any of their
respective customers, including, but not limited to, all equipment, vehicles,
product samples, computers, pass codes, keys, swipe cards, credit cards,
documents or other materials, in whatever form or format, that Employee
received, prepared, or helped prepare. Employee represents that Employee has not
retained, whether in hard copy or electronic form, any copies, duplicates,
reproductions, computer disks, or excerpts thereof, of Employer’s, its
affiliates’ or subsidiaries’ or any of their respective customers’ documents.

 

-4-



--------------------------------------------------------------------------------

13. Remedies. If Employee discloses any term of this Separation Agreement
(except as permitted by Section 10) to anyone, breaches any other term or
condition of this Separation Agreement, or any representation made by Employee
in this Separation Agreement was false when made, it shall constitute a material
breach of this Separation Agreement and the Released Parties may seek all
remedies available under the law or in equity. Further, in the event of a breach
of this Separation Agreement, Employee agrees to pay all of the Released
Parties’ attorneys’ fees and other costs associated with enforcing this
Separation Agreement.

14. Construction of Agreement. This Separation Agreement and the Covenants
Agreement, constitute the complete, final and exclusive embodiment of the entire
agreement between Employer and Employee with regard to this subject matter and
supersedes all prior and contemporaneous oral and written agreements between the
parties, including but not limited to the Employment Agreement. This Separation
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. In the event that one or
more of the provisions contained in this Separation Agreement shall for any
reason be held unenforceable in any respect under the law of any state of the
United States or the United States, such unenforceability shall not affect any
other provision of this Separation Agreement, but this Separation Agreement
shall then be construed as if such unenforceable provision or provisions had
never been contained herein. If it is ever held that any restriction hereunder
is too broad to permit enforcement of such restriction to its fullest extent,
such restriction shall be enforced to the maximum extent permitted by applicable
law. This Separation Agreement and any and all matters arising directly or
indirectly herefrom shall be governed under the laws of the State of New Jersey
without reference to choice of law rules. Employer and Employee consent to the
sole jurisdiction of the federal and state courts of New Jersey. EMPLOYER AND
EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION
CONCERNING THIS SEPARATION AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR
INDIRECTLY HEREFROM AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR
CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS
WAIVER.

15. Acknowledgments. Employer and Employee acknowledge and agree that:

(A) By entering into this Separation Agreement, Employee does not waive any
rights or Claims that may arise after the date that Employee executes and
delivers this Separation Agreement to Employer;

(B) This Separation Agreement shall not affect the rights and responsibilities
of the Equal Employment Opportunity Commission (the “EEOC”) or similar federal
or state agency to enforce the law, and further acknowledge and agree that this
Separation Agreement shall not be used to justify interfering with Employee’s
protected right to file a charge or participate in an investigation or
proceeding conducted by the EEOC or similar federal or state agency.
Accordingly, nothing in this Separation Agreement shall preclude Employee from
filing a charge with, or participating in any manner in an investigation,
hearing or proceeding conducted by, the EEOC or similar federal or state agency,
but Employee hereby waives any and all rights to recover under, or by virtue of,
any such investigation, hearing or proceeding;

 

-5-



--------------------------------------------------------------------------------

(C) Notwithstanding anything set forth in this Separation Agreement to the
contrary, nothing in this Separation Agreement shall affect or be used to
interfere with Employee’s protected right to test in any court, under the Older
Workers’ Benefit Protection Act, or like statute or regulation, the validity of
the waiver of rights under ADEA set forth in this Separation Agreement; and

(D) Nothing in this Separation Agreement shall preclude Employee from exercising
Employee’s rights, if any (i) under Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, (ii) to any
vested pension or retirement benefits, including 401(k) Plan, or (iii) for
indemnification under the charter, by-laws or other governing documents of the
Employer, insurance policies of or pertaining to the Employer, or applicable
law.

16. Opportunity For Review.

(A) Employee is hereby advised and encouraged by Employer to consult with
Employee’s own independent counsel before signing this Separation Agreement.
Employee represents and warrants that Employee: (i) has had sufficient
opportunity to consider this Separation Agreement; (ii) has read this Separation
Agreement; (iii) understands all the terms and conditions hereof; (iv) is not
incompetent or had a guardian, conservator or trustee appointed for Employee;
(v) has entered into this Separation Agreement of Employee’s own free will and
volition; (vi) has duly executed and delivered this Separation Agreement;
(vii) understands that Employee is responsible for Employee’s own attorneys’
fees and costs; (viii) has had the opportunity to review this Separation
Agreement with counsel of Employee’s choice or has chosen voluntarily not to do
so; (ix) understands the Employee has been given twenty-one (21) days to review
this Separation Agreement before signing this Separation Agreement and
understands that Employee is free to use as much or as little of the 21-day
period as Employee wishes or considers necessary before deciding to sign this
Separation Agreement; (x) understands that if Employee does not sign and return
this Separation Agreement to Employer (Cathy Hall, Human Resources Manager, 430
Davis Drive, Suite 110, Morrisville, North Carolina 27560) on or before
February 27, 2015, Employer shall have no obligation to enter into this
Separation Agreement, Employee shall not be entitled to consulting relationship
set forth in Section 5 of this Separation Agreement, and the Separation Date
shall be unaltered; and (xi) understands that this Separation Agreement is
valid, binding and enforceable against the parties in accordance with its terms
if it is executed and not revoked by Employee.

This Separation Agreement shall be effective and enforceable on the eighth
(8th) day after execution and delivery to Employer (Cathy Hall, Human Resources
Manager, 430 Davis Drive, Suite 110, Morrisville, North Carolina 27560) by
Employee (the “Effective Date”). The parties understand and agree that Employee
may revoke this Separation Agreement after having executed and delivered it to
Employer by so advising Employer (Cathy Hall, Human Resources Manager, 430 Davis
Drive, Suite 110, Morrisville, North Carolina 27560) in writing no later than
11:59 p.m. on the seventh (7th) day after Employee’s execution and delivery of
this Separation Agreement to Employer. If Employee revokes this Separation
Agreement, it shall not be effective or enforceable, Employee shall not be
entitled to the consulting relationship set forth in Section 5 of this
Separation Agreement, and the Separation Date shall be unaltered.

 

-6-



--------------------------------------------------------------------------------

[SIGNATURES APPEAR ON NEXT PAGE]

 

-7-



--------------------------------------------------------------------------------

Agreed to and accepted on this 6th day of February, 2015.

 

Witness:     EMPLOYEE:

 

   

/s/ R. Don Elsey

    R. Don Elsey

Agreed to and accepted on this 9th day of February, 2015.

 

    EMPLOYER:     REGADO BIOSCIENCES, INC.     By:  

/s/ Michael A. Metzger

    Michael A. Metzger

 

-8-



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT is made between R. Don Elsey (“Contractor”) and Regado
Biosciences, Inc., a Delaware corporation (“Corporation”), effective as
February 6, 2015 (the “Effective Date”).

WHEREAS, Contractor and Corporation have agreed that Contractor will perform
services for Corporation and that Corporation will compensate Contractor for
those services, and as a condition to their arrangement, Corporation requires
that Contractor agrees to protect confidential information of Corporation, to
assign to Corporation intellectual property created in the course of providing
services to Corporation, and to certain other terms and conditions.

NOW, THEREFORE, Contractor and Corporation agree as follows:

(B) Contractor’s Services. Contractor agrees to use his best efforts, skill and
knowledge to provide, in accordance with the terms and conditions hereinafter
set forth, services of the type or types and at the location or locations
described in Appendix A attached hereto and incorporated by reference herein,
for the benefit of Corporation or any Affiliate of Corporation. Contractor will
have no responsibilities or authority as a consultant to Corporation other than
as provided in Appendix A. Contractor agrees not to represent or purport to
represent the Corporation in any manner whatsoever to any third party or enter
into any contract or commitment on behalf of Corporation, unless specifically
authorized by an officer of Corporation, in writing, to do so. As used in this
Agreement, “Affiliate of Corporation” will mean any corporation or non-corporate
entity which controls, is controlled by, or is under common control with
Corporation. A corporation or non-corporate entity, as applicable, will be
regarded as in control of another corporation if it owns, or directly or
indirectly controls, at least fifty percent (50%) of the voting stock of the
other corporation or, in the absence of the ownership of at least fifty percent
(50%) of the voting stock of a corporation or in the case of a non-corporate
entity, if it possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such corporation or
non-corporate entity, as applicable.

(C) Compensation. In full and complete compensation for all services provided by
Contractor and for all obligations assumed by Contractor hereunder, Corporation
agrees to compensate Contractor and reimburse Contractor for expenses as set
forth in Appendix B.

(D) Term. This Agreement will commence as of the Effective Date will continue
until the earlier of May 31, 2015 or the date that the Corporation consummates a
Transformative Transaction (as defined in Appendix B), unless earlier terminated
as provided in this Agreement or extended by the mutual agreement of the parties
(the “Consulting Period”).

(E) Contractor’s Representations.

a. Contractor hereby represents and warrants that he has the experience,
capability, and resources to efficiently and expeditiously perform the services
to be provided hereunder in a professional and competent manner.

b. Contractor represents that his performance of all of the terms of this
Agreement and as an independent contractor does not and will not breach any
agreement to keep in confidence proprietary information acquired by Contractor
in confidence or in trust prior to this Agreement. Contractor represents that
Contractor has not entered into, and agrees not to enter into, any agreement
either oral or written in conflict with this Agreement.



--------------------------------------------------------------------------------

c. Contractor represents that Contractor will not provide to Corporation, or use
in the performance of Contractor’s services for Corporation, any materials or
documents of a third party which are not generally available to the public,
unless Contractor has obtained written authorization from that party for their
possession and use and provided Corporation with a copy of such authorization.

d. Contractor understands that, during the term of this Agreement and
Contractor’s services for Corporation, Contractor is not to breach any
obligation of confidentiality that Contractor has to a former employer or any
other person or entity.

(F) Use of Name. Contractor will not cause or permit the oral or written release
of any statement, advertisement, information or publicity referring to
Corporation, or use of the words “Regado” without Corporation’ prior written
approval.

(G) Remedy. Contractor understands and agrees that Corporation will suffer
irreparable harm in the event that Contractor breaches any of Contractor’s
obligations under this Agreement and that monetary damages will be inadequate to
compensate Corporation for such breach. Accordingly, Contractor agrees that, in
the event of a breach or threatened breach by Contractor of any of the
provisions of this Agreement, Corporation, in addition to and not in limitation
of any other rights, remedies or damages available to Corporation at law or in
equity, will be entitled to a permanent injunction in order to prevent or to
restrain any such breach by Contractor, or by Contractor’s partners, agents,
representatives, servants, employers, employees and/or any and all persons
directly or indirectly acting for or with Contractor.

(H) Indemnification. The parties reaffirm that certain Indemnification Agreement
between the parties dated as of February 6, 2015 and acknowledge that it is
applicable to Contractor’s services pursuant to this Agreement to the fullest
extent permitted by the Indemnification Agreement and applicable law. This
section is for the benefit of Contractor, and his heirs and personal
representatives and shall be binding on Corporation and its successors and
assigns.

(I) Termination.

a. Corporation may, without prejudice to any other right or remedy it may have,
terminate this Agreement immediately upon notice to Contractor if Contractor
refuses or fails to perform the services in accordance with the terms of this
Agreement, or refuses, fails to perform the services in a good workmanlike and
timely manner satisfactory to Corporation, materially breaches this Agreement or
disregards laws, ordinances, rules, regulations or orders of any public
authority having jurisdiction.

b. Either party may terminate this Agreement for any reason, or no reason, upon
ten (10) days’ advance written notice.

c. In the event this Agreement is terminated, Contractor will be reimbursed only
for reasonable expenses actually incurred as of the effective date of
termination. In no event will such reimbursement include anticipated profits for
unperformed services. Upon receipt of notice of termination, Contractor will use
his best efforts to minimize and avoid new expenses.

 

2



--------------------------------------------------------------------------------

(J) Independent Contractor. Contractor understands and agrees that this
Agreement is not intended to nor does it create any employment contract, and
Contractor’s relationship to Corporation is that of independent contractor.
Corporation does not assert any control over the activities of Contractor in
performing the services necessary to accomplish the objective sought by
Corporation. Contractor, furthermore, retains full independence in exercising
judgment as to the time, place and manner of performing services needed by
Corporation. Corporation will have no liability to Contractor for any employment
benefits of any kind, and Contractor waives any and all rights, if any, to
participation in any of Corporation’s fringe benefit plans or programs
including, but not limited to, health, sickness, accident or dental coverage,
life insurance, disability benefits, severance, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, and pension or 401(k) benefit(s) provided by Corporation to its
employees. Corporation will have no liability to Contractor or any governmental
authority regarding withholding for taxes, unemployment compensation, Social
Security, Medicare, and any all similar provisions now or hereafter imposed by
any federal or state governmental authority with respect to any payments made by
Corporation to Contractor, Contractor agrees to indemnify and save Corporation
and its Affiliates harmless against any and all liability, claims and damages,
including, without limitation, costs or expenses (including attorneys’ fees and
court costs) incurred by Corporation or its Affiliates to defend or settle any
claim, suits or action relating to the reporting and payment of amounts due any
governmental authority on behalf of Contractor or with respect to Contractor,
including, but not limited to any such reporting or payment resulting from the
reclassification or attempted reclassification of the employment status of
Contractor.

(K) Protection of Contractor Information. Both during and after the term of this
Agreement, Contractor acknowledges his continuing obligations under his
Proprietary Information, Inventions, and Noncompetition Agreement dated
April 25, 2014 (the “Covenants Agreement”) with regard to confidential and/or
proprietary information of Corporation and assignment of Corporation inventions.
In performing services for Corporation, Contractor will be expected not to use
or disclose any confidential information, including trade secrets, of any former
employer or other person to whom Contractor has an obligation of
confidentiality. Rather, Contractor will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to his own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed the Corporation. Contractor agrees that he will not bring onto
Corporation premises any unpublished documents or property belonging to any
former employer or other person to whom Contractor has an obligation of
confidentiality. Contractor hereby represents that he has disclosed to
Corporation any contract Contractor has signed that may restrict his activities
on behalf of Corporation.

(L) Severability. The provisions of this Agreement will be deemed severable, and
the invalidity or unenforceability of any provision (or part thereof) of this
Agreement will in no way affect the validity or enforceability of any other
provision (or remaining part thereof).

(M) Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof will not be deemed a waiver of such terms,
covenants or conditions, nor will any waiver or relinquishment of any right or
power granted under this Agreement at any particular time be deemed a waiver or
relinquishment of such rights or power at any time or times. Each party agrees
and acknowledges that nothing herein will be construed to prohibit the other
party from pursuing any remedies available to it for breach or threatened breach
of this Agreement, including the recovery of money damages.

(N) Governing Law. This Agreement will be governed by and construed according to
the laws of the State of New Jersey, without reference to the choice or conflict
of law provisions of such laws.

(O) Notices. Any notice required to be given hereunder will be sufficient if in
writing and sent by certified or registered mail, return receipt requested,
first-class postage prepaid, in the case of Contractor, to Contractor’s address
as shown on Corporation’s records, and in the case of Corporation, to its
principal office in the State of New Jersey.

 

3



--------------------------------------------------------------------------------

(P) Benefit. This Agreement will be binding upon and will inure to the benefit
of each of the parties hereto, and to their respective heirs, representatives,
successors and permitted assigns. This Agreement will be binding upon
Corporation and upon any successor corporation. Contractor may not assign any of
Contractor’s rights or delegate any of Contractor’s duties under this Agreement.

(Q) Entire Agreement. This Agreement, together with the Covenants Agreement and
the Separation and General Release Agreement between the parties dated
February 6, 2015 (the “Separation Agreement”), contains the entire agreement and
understandings by and between Corporation and Contractor with respect to the
covenants herein described, and no representations, promises, agreements or
understandings, written or oral, not herein contained will be of any force or
effect. No change or modification hereof will be valid or binding unless the
same is in writing and signed by the parties hereto. No waiver of any provision
of this Agreement will be valid unless the same is in writing and signed by the
party against whom such waiver is sought to be enforced; moreover, no valid
waiver of any other provision of this Agreement at any time will be deemed a
waiver of any other provision of this Agreement at such time nor will it be
deemed a valid waiver of such provision at any other time.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date written below:

 

Effective Date:  

2/06/2015

  Contractor Signature:  

/s/ R. Don Elsey

  Contractor Name:   R. Don Elsey  

REGADO BIOSCIENCES, INC.   By:  

/s/ Michael A. Metzger

  Name:  

Michael A. Metzger

  Title:  

President & CEO

 

 

4



--------------------------------------------------------------------------------

Appendix A

Contractor agrees to provide the services described below at the location(s)
described below upon written request by Corporation:

Types of Services and Location(s)

 

  •   Continue to act as the Corporation’s Chief Financial Officer and principal
accounting and financial officer during the term of the Consulting Period

 

  •   Prepare, file and sign (as CFO and principal accounting and financial
officer) the Corporation’s Annual Report on Form 10-K, Proxy, Form 10-Q and any
other documents filed with the U.S. Securities and Exchange Commission or the
NASDAQ Stock Market, LLC on behalf of Corporation during the term of the
Consulting Period

 

  •   Remain fully available to the Corporation’s CEO, Board of Directors, Audit
Committee, Corporation finance team, external auditors and legal team to help
complete a Transformative Transaction (as defined in Appendix B)

Contractor shall perform the services at such locations and at such times as
Contractor shall determine in his discretion. Contractor will provide such
services at the request of Corporation and only upon prior agreement with regard
to the number of hours required for such project. If the nature of the services
is such that they must be performed at a place or places determined by
Corporation, Corporation shall arrange for access to such place or places.



--------------------------------------------------------------------------------

Appendix B

Fees and Expenses

Subject to the terms of Corporation’s 2013 Equity Compensation Plan (as amended)
(the “2013 Plan”), Employee was granted an option to purchase 92,902 shares of
Corporation’s common stock pursuant to the terms of a stock option agreement
between the parties hereto entered into as of January 1, 2015 (the “2015 Grant”
and the “2015 Grant Agreement”). Under the terms of the 2013 Plan and the 2015
Grant Agreement, vesting would have ceased as of Contractor’s employment
termination date, as of which date none of Contractor’s shares subject to the
2015 Grant would have vested. However, in consideration for all services
provided by Contractor and for all obligations assumed by Contractor hereunder,
Corporation shall: (A) allow all stock options granted to Contractor under the
2013 Plan to continue to vest on the normal vesting schedule during the
Consulting Period; and (B) make a lump sum payment of $75,000 to Contractor,
subject to Contractor’s execution and non-revocation of the Separation Agreement
and completion and filing of the Corporation’s next annual report on Form 10-K,
payable within three (3) business days following the filing of such Form 10-K.

In the event that a Transformative Transaction (as defined below) is consummated
during the Consulting Period and Contractor executes and delivers the Consulting
Period Release Agreement attached as Appendix C to this Agreement to Corporation
within seven (7) days following the Consulting Period, Corporation will provide
Contractor with the following additional benefits (the “Additional Benefits”):
(A) make a lump sum payment of $50,000 to Contractor on the 30th day following
the consummation of the Transformative Transaction; (B) provide Contractor with
accelerated vesting such that one hundred percent (100%) of the total number of
shares subject to the 2015 Grant shall be fully vested as of the consummation of
the Transformative Transaction; and (C) extend the time period that Contractor
may have to exercise all vested stock options and other awards granted under the
2013 Plan to a period equal to the shorter of (i) twelve (12) months following
the end of the Consulting Period, or (ii) the remaining term of the award.
Except as expressly provided in this Appendix B, Contractor’s stock options and
other awards will continue to be governed by the terms of the applicable stock
option or award agreement, grant notice and the 2013 Plan. Contractor
acknowledges and agrees that to the extent that any of Contractor’s stock
options previously qualified for treatment as an “Incentive Stock Option” under
Section 422 of the Internal Revenue Code of 1986, as amended, such stock option
shall no longer qualify as an “Incentive Stock Option” as a result of the
benefits provided by this Appendix B.

Contractor shall be entitled to reimbursement for all expenses reasonably
incurred in connection with the business of the Corporation. To be eligible for
reimbursement, any such authorized expenses must be timely submitted to
Corporation with satisfactory documentation of such expenses.

For purposes of this Agreement, “Transformative Transaction” means (A) a Change
in Control (as defined below), (B) a change in the ownership or exclusive
out-license of assets of the Corporation in a transaction or series of related
transactions (either directly or indirectly, by merger, consolidation or
otherwise) in which the assets transferred or exclusively licensed have a total
value (measured on either a qualitative or quantitative basis) of at least 80
percent of the net value (measured on either a qualitative or quantitative
basis) of the assets of the Corporation as of December 31, 2014, which was
approximately $45 million, or (C) the acquisition or exclusive in-bound license
by the Corporation of assets from a third party (the “Acquired Assets”) in a
transaction or series of related transactions (either directly or indirectly, by
merger, consolidation or otherwise) following which the Acquired Assets have a
total value (measured on either a qualitative or quantitative basis) of at least
80 percent of the net value (measured on either a qualitative or quantitative
basis) of the assets of the Corporation as of December 31, 2014.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change in Control” means (x) a change in
ownership of the Corporation under clause (i) below or (y) a change in the
ownership of a substantial portion of the assets of the Corporation under clause
(ii) below:

 

  (i) Change in the Ownership of the Corporation. A change in the ownership of
the Corporation shall occur on the date that any one person, or more than one
person acting as a group (as defined in clause (iii) below), acquires ownership
of capital stock of the Corporation that, together with capital stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the capital stock of the Corporation.

 

  (ii) Change in the Ownership of a Substantial Portion of the Corporation’s
Assets. A change in the ownership of a substantial portion of the Corporation’s
assets shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Corporation that have a total gross fair
market value equal to or more than 80 percent of the total gross fair market
value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Corporation, or the value of the assets being
disposed of; determined without regard to any liabilities associated with such
assets.

 

  (iii) Each of clauses (i) through (ii) above shall be construed and
interpreted consistent with the requirements of Section 409A and any Treasury
Regulations or other guidance issued thereunder.



--------------------------------------------------------------------------------

Appendix C

Consulting Period Release Agreement

(To be signed on or within seven (7) days after the Consulting Period.)

R. Don Elsey (the “Contractor”) understands that Contractor’s consulting
relationship with REGADO BIOSCIENCES, INC. (the “Corporation”) terminated
effective                      (the “Termination Date”). Corporation has agreed
that if Contractor chooses to sign this Consulting Period Release Agreement
(“Release”), Corporation will provide the Additional Benefits described in
Appendix B to the Consulting Agreement between Contractor and Corporation dated
February 6, 2015 (the “Consulting Agreement”). This Release shall become
effective upon Contractor’s execution and delivery of this Release to
Corporation. Capitalized terms herein, but not otherwise defined shall have the
meaning ascribed to such terms in the Consulting Agreement.

1. General Release of Released Parties. In exchange for the Additional Benefits
provided to Contractor under the Consulting Agreement that Contractor is not
otherwise entitled to receive, Contractor hereby unconditionally and irrevocably
releases, waives, discharges and gives up, to the full extent permitted by law,
any and all Claims (as defined below) that Contractor may have against
Corporation and any of its past, present and future direct and indirect parent
organizations, subsidiaries, affiliated entities, related companies and
divisions and each of their respective past, present and future officers,
directors, employees, shareholders, trustees, members, partners, attorneys and
agents (in each case, individually and in their official capacities), and each
of their respective employee benefit plans (and such plans’ fiduciaries, agents,
administrators and insurers, in their individual and official capacities), as
well as any predecessors, future successors or assigns or estates of any of the
foregoing (collectively the “Released Parties”), arising on or prior to the date
of Contractor’s execution and delivery of this Release to Corporation. “Claims”
means any and all actions, charges, controversies, demands, causes of action,
suits, rights, and/or claims whatsoever for debts, sums of money, wages, salary,
severance pay, expenses, commissions, fees, bonuses, unvested stock options,
vacation pay, sick pay, fees and costs, attorneys’ fees, losses, penalties,
damages, including damages for pain and suffering and emotional harm, arising,
directly or indirectly, out of any promise, agreement, offer letter, contract,
understanding, common law, tort, the laws, statutes, and/or regulations of the
State of New Jersey, North Carolina, or any other state and the United States,
whether arising directly or indirectly from any act or omission, whether
intentional or unintentional. This releases all Claims including those of which
Contractor is not aware and those not mentioned in this Release. Contractor
specifically releases any and all Claims arising out of Contractor’s consulting
relationship with Corporation and/or any of its respective affiliates or
termination therefrom.

2. Representations; Covenant Not to Sue. Contractor hereby represents and
warrants that (A) Contractor has not filed, caused or permitted to be filed any
pending proceeding (nor has Contractor lodged a complaint with any governmental
or quasi-governmental authority) against any of the Released Parties, nor has
Contractor agreed to do any of the foregoing, (B) Contractor has not assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties that has been released in this Release,
(C) Contractor has not directly or indirectly assisted any third party in
filing, causing or assisting to be filed, any Claim against any of the Released
Parties; (D) Contractor has received all compensation and benefits to which
Contractor is entitled as a result of Contractor’s consulting relationship,
except as otherwise provided in this Release; and (E) except as otherwise
provided in this Release, Contractor is entitled to nothing further from the
Released Parties, including reinstatement by Corporation. Except as set forth
below, Contractor covenants and agrees that Contractor shall not encourage or
solicit or voluntarily assist or participate in any way in the filing, reporting
or prosecution by himself or any third party of a proceeding or Claim against
any of the Released Parties.



--------------------------------------------------------------------------------

3. Acknowledgments. Corporation and Contractor acknowledge and agree that:

(A) By entering into this Release, Contractor does not waive any rights or
Claims that may arise after the date that Contractor executes and delivers this
Release to Corporation;

(B) This Release shall not affect the rights and responsibilities of the Equal
Employment Opportunity Commission (the “EEOC”) or similar federal or state
agency to enforce any laws, and further acknowledge and agree that this Release
shall not be used to justify interfering with Contractor’s protected right to
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar federal or state agency. Accordingly, nothing in this Release
shall preclude Contractor from filing a charge with, or participating in any
manner in an investigation, hearing or proceeding conducted by, the EEOC or
similar federal or state agency, but Contractor hereby waives any and all rights
to recover under, or by virtue of, any such investigation, hearing or
proceeding; and

4. Opportunity For Review. Contractor is hereby advised and encouraged by
Corporation to consult with Contractor’s own independent counsel before signing
this Release. Contractor represents and warrants that Contractor: (i) has had
sufficient opportunity to consider this Release; (ii) has read this Release;
(iii) understands all the terms and conditions hereof; (iv) is not incompetent
or had a guardian, conservator or trustee appointed for Contractor; (v) has
entered into this Release of Contractor’s own free will and volition; (vi) has
duly executed and delivered this Release; (vii) understands that Contractor is
responsible for Contractor’s own attorneys’ fees and costs; (viii) has had the
opportunity to review this Release with counsel of Contractor’s choice or has
chosen voluntarily not to do so; (ix) understands Contractor has been given
seven (7) days to review this Release before signing this Release and
understands that Contractor is free to use as much or as little of the 7-day
period as Contractor wishes or considers necessary before deciding to sign this
Release; (x) understands that if Contractor does not sign and return this
Release to Corporation (Cathy Hall, Human Resources Manager, 430 Davis Drive,
Suite 110, Morrisville, North Carolina 27560) within seven (7) days following
the Separation Date, Contractor shall not be entitled to the payment and
benefits set forth in Appendix C of the Consulting Agreement; and
(xi) understands that this Release is valid, binding and enforceable against the
parties in accordance with its terms.

CONTRACTOR UNDERSTANDS THAT THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS, EVEN THOSE UNKNOWN CLAIMS, THAT, IF KNOWN BY
CONTRACTOR, WOULD AFFECT CONTRACTOR’S DECISION TO ACCEPT THIS AGREEMENT.

Agreed to and accepted on this      day of             ,         .

 

Witness:     CONTRACTOR:

 

   

 

    R. Don Elsey